Citation Nr: 9936226	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service connected back disability, for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945 and from January 1948 to April 1949.  He died on January 
[redacted] 1993 and is survived by his widow, the appellant.  

In March 1998 the Board of Veterans' Appeals (Board), in 
pertinent part, granted service connection for a back 
disability for purposes of accrued benefits.  In April 1998 
the RO implemented the Board action and assigned a 20 percent 
rating for the back disorder for purposes of accrued 
benefits.  

In September 1999, the appellant appeared and gave testimony 
at a hearing at the RO before the undersigned Board member.  
A transcript of this hearing is of record.  The case is 
before the Board for appellate consideration at this time.  


REMAND

Upon the death of a veteran, periodic benefits to which he or 
she was entitled on the basis of evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, may be paid to the living person first listed as 
follows: (1) his or her spouse, (2) his or her children (in 
equal shares) (3) his or her dependent parents (in equal 
shares).  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000.  

At the September 1999 hearing before the undersigned Board 
member, the appellant said that the veteran received 
treatment for his service-connected back disability at a VA 
medical facility during the last two years of his life.  
Clinical records documenting VA treatment are constructively 
part of the record as of the time of their creation.  No 
clinical records of this reported VA treatment are currently 
in the veteran's claims folder.  Since this is the case these 
records must be obtained prior to further appellate 
consideration of the appellant's claim.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should obtain copies of all 
clinical records documenting 
outpatient treatment of the veteran's 
back disability at the VA Medical 
Center in Fayetteville, North Carolina 
from January 1991 to his death in 
January 1993.  All records obtained 
should be associated with the claims 
folder.  

2. Then, the RO should review the 
appellant's claim.  If the benefit 
sought is not allowed, the appellant 
and her representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the appellant unless she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



